Name: Commission Regulation (EEC) No 1399/84 of 18 May 1984 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 84 Official Journal of the European Communities No L 137 / 1 I ¢(Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1399 / 84 of 18 May 1984 on the supply of various lots of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1039 / 82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantity of butter set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butter as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1984 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1 . 4 . 1984 , p. 10 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p . 5 . (&lt;) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 137 / 2 Official Journal of the European Communities 23 . 5 . 84 ANNEX Notice of invitation to tender (M Description of the lot I , A 1 . Programme 1982 (a) legal basis Council Regulation (EEC) No 1039 / 82 (b) purpose Council Regulation (EEC) No 1040 / 82 2 . Recipient 3 . Country of destination ^j- Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor), ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . ( 02 ) 640 91 40 ; telex 22510 INDEMB B ) 6 . Total quantity 200 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks » 9 . Specific characteristics ( 2 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  23 . 5 . 84 Official Journal of the European Communities No L 137 / 3 Description of the lot B 1 . Programme 1982 (a ) legal basis Council Regulation (EEC ) No 1039 / 82 (b ) purpose Council Regulation (EEC) No 1040 / 82 2 . Recipient 3 . Country of destination j* Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor ), ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . ( 02) 640 91 40 ; telex 22510 INDEMB B) 6 . Total quantity 100 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics ( 2 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders - 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 137/4 Official Journal of the European Communities 23 . 5 . 84 Description of the lot C D 1 . Programme ( a ) legal basis (b ) purpose 1983 Council Regulation (EEC) No 1992/ 83 Commission Decision of 29 July 1983 2 . Recipient r Republic of India 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor), ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . ( 02 ) 640-91 40 ; telex 22510 INDEMB B) 6 . Total quantity 300 tonnes 200 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks _ 9 . Specific characteristics ( 2 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 July 1984 Before 15 August 1984 13 . Closing date for the submission of tenders 4 June 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1984 Before 31 August 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous 23 . 5 . 84 Official Journal of the European Communities No L 137 / 5 Description of the lot E F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j- Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Embassy of India , (Attn Mr Chawla  Counsellor ), ChaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles ( tel . (02) 640 91 40 ; telex 22510 INDEMB B) 6 . Total quantity 100 tonnes 100 tonnes 7 . Origin of the butter Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics ( 2 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 July 1984 Before 15 August 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 137 / 6 Official Journal of the European Communities 23 . 5 . 84 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) The unsalted butter must be made from pasteurized fresh cream after 1 March 1984 and contain no colouring matters or neutralizers . The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 % ,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1 ,5 % ,  pH between 6 and 6,7 . The packaging must conform to specifications laid down in Article 5 (2 ) and (3 ) of Regulation (EEC) No 685 / 69 . The butter must be transported at a temperature between - 18 °C and - 10 °C (0 and 14 °F). Yeast and mould: below 20 per gram. ( 3 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required.